Title: To Thomas Jefferson from Thomas McKean, 20 August 1781
From: McKean, Thomas
To: Jefferson, Thomas


        
          Sir
          Philadelphia August 20th. 1781.
        
        My Predecessor sent you the Copy of a vote of Congress of the 14th. of June last, appointing you a Minister for negociating a peace: As no answer has been yet received, a doubt has taken place, whether the information had reached you, and therefore I now inclose you a Duplicate.
        Permit me, Sir, to congratulate you on this evidence of the full confidence and esteem of your Country, and to hope that so very honorable an appointment may meet with your acceptance.
        I am, Sir, with the most respectful attachment Your most obedient humble Servant,
        
          Tho M:Kean President
        
      